     Case 1:11-cv-00691-LAK-RWL Document 2648 Filed 06/24/21 Page 1 of 1




                                      GLAVIN PLLC
                                    2585 Broadway #211
                                  New York, New York 10025
                                       646-693-5505

                                                     June 24, 2021


VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
        I represent the United States and write in response to the Court’s June 23, 2021 order
directing counsel to “confer and inform the Court by letter of a proposed briefing schedule on
Mr. Donziger’s motion to dismiss based on the Supreme Court’s decision in United States v.
Arthrex, Inc. (See dkt. no. 330.)” Dkt. 331.
       We have conferred and the parties propose the following briefing schedule: the Special
Prosecutor’s response to the motion filed by Friday, July 9, 2021, and the defense’s reply filed
by Monday, July 19, 2021.




                                                     Respectfully submitted,


                                                     _______/s/______________________
                                                     Rita M. Glavin

                                                     Special Prosecutor on behalf
                                                     of the United States
